Exhibit 10.19.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment (the “Amendment”) to the Amended and Restated Employment
Agreement by and between American Medical Response, Inc. (“AMR”) and Mark
Bruning (the “Executive”), dated as of May 4, 2009 (the “Employment Agreement”),
is made and effective this 16th day of March, 2010 (the “Effective Date”).

 

RECITALS

 

WHEREAS, AMR and the Executive previously entered into that certain Employment
Agreement; and

 

WHEREAS, AMR and the Executive desire to amend the Employment Agreement on the
terms described herein.

 

NOW, THEREFORE, the Employment Agreement is hereby amended as follows:

 

1.             The first sentence of Section 6.A of the Employment Agreement is
hereby amended and restated to read in its entirety as follows:

 

“Executive agrees that during the term of this Agreement, and for a period
thereafter which is the longer of twelve (12) months or the period during which
payments are received pursuant to Section 7.E, Executive will not in any manner
directly or indirectly: (a) disclose or divulge to any person, entity, firm,
company or employer, or use for Executive’s own benefit or the benefit of any
other person, entity, firm, company or employer directly or indirectly in
competition with Employer, any knowledge, information, business methods,
techniques or data of Employer; (b) solicit, divert, take away or interfere with
any of the accounts, trade, business patronage, employees or contractual
arrangements of Employer; or (c) compete with Employer, or enter into any
contractual arrangements either individually or as equityholder in any entity,
for the provision of air or ground ambulance services, medical transportation
services or managed medical transportation services within one hundred (100)
miles of any client of Employer.”

 

2.             Section 7.E of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:

 

“Upon termination of Executive’s employment by the Company pursuant to
Section 7.B, Executive shall be entitled to receive (i) all cash compensation
earned under this Agreement to the date of termination plus (ii) Base Salary in
the amount payable on the date immediately prior to termination for an
additional period of two (2) years following the date of termination, payable on
the Company’s regularly scheduled payroll dates during such period.  The
restrictive covenants set forth in Section 6.A of this Agreement shall remain in
effect for the period during which payments are received by Executive under this
Section 7.E. 

 

--------------------------------------------------------------------------------


 

For purposes of Section 409A of the Code, the right to a series of installment
payments hereunder shall be treated as a right to a series of separate
payments.  Notwithstanding anything herein to the contrary, in the event that
Executive is determined to be a specified employee within the meaning of
Section 409A of the Code for purposes of any payment on termination of
employment hereunder, and such payment (or any portion thereof) does not meet
the short-term deferral exception, the involuntary separation from service
exception or another applicable exception to deferred compensation for purposes
of Section 409A of the Code, payment shall be made or begin, as applicable, on
the first payroll date which is more than six months following the date of
separation from service, to the extent required to avoid any adverse tax
consequences under Section 409A of the Code.”

 

3.             Except as specifically set forth herein, all of the terms and
conditions of the Employment Agreement are declared by the parties to be in full
force and effect without change.

 

[Remainder of page intentionally left blank.]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Company and Executive have executed this Amendment, in
multiple counterparts, each of which shall be deemed an original, effective as
of the Effective Date.

 

 

 

MARK BRUNING

 

 

 

 

 

/s/ Mark Bruning

 

 

 

 

 

AMERICAN MEDICAL RESPONSE, INC.

 

 

 

 

 

By:

/s/ William A. Sanger

 

 

 

 

Title:

Chief Executive Officer

 

3

--------------------------------------------------------------------------------